t c memo united_states tax_court sam e scott petitioner v commissioner of internal revenue respondent docket no 2537-05l filed date sam e scott pro_se john f driscoll for respondent memorandum opinion gerber judge in a date notice_of_determination concerning collection action s under sec_6320 and or notice respondent notified petitioner that the filing of the notices of federal_tax_lien nftls with the panola county chancery clerk’s office in batesville mississippi for petitioner’s tax_liability was sustained in a timely petition petitioner posed several generalized reasons why he believed that there was an abuse_of_discretion and why respondent should not be allowed to proceed with collection the sole issue for our consideration is whether respondent’s determination to file nftls relating to petitioner’s tax_liability was an abuse_of_discretion this case was submitted fully stipulated1 pursuant to rule and the parties’ agreed facts and accompanying exhibits are incorporated herein by this reference background at the time his petition was filed petitioner resided in hazlehurst mississippi this court rendered an opinion deciding the merits of petitioner’s income_tax deficiency scott v commissioner tcmemo_1997_507 and on date a decision was entered setting forth the amount of said deficiency petitioner appealed to the court of the appeals for the fifth circuit and this court’s decision was affirmed in an unpublished opinion on date see scott v commissioner 182_f3d_915 5th cir this case was submitted fully stipulated at the trial session of the court held at jackson mississippi on date this matter was submitted for disposition by order of the chief_judge to judge joel gerber on date unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended and in effect for the period under consideration pursuant to this court’s decision respondent assessed a dollar_figure deficiency in income_tax a dollar_figure delinquency addition_to_tax under sec_6651 a dollar_figure accuracy-related_penalty under sec_6662 and dollar_figure of accrued interest as of date the outstanding balance due on petitioner’s tax_liability including penalties and interest to that date was dollar_figure during the period date through mid-date respondent offset an aggregate amount of dollar_figure against petitioner’s outstanding tax_liability the offsets were the following tax refunds claimed by petitioner and his wife on their jointly filed returns dollar_figure claimed for dollar_figure claimed for dollar_figure claimed for and dollar_figure claimed for on or about date petitioner was in touch with revenue_officer beth mccullough who had been assigned to collect petitioner’s outstanding tax_liability petitioner provided ms mccullough with a letter along with a seven-page memorandum dated date which set forth background in support of petitioner’s request that respondent not file an nftl with respect to his tax_liability in the memorandum petitioner explained that he wa sec_67 years old had practiced law in jackson mississippi for years and had a good reputation petitioner also outlined the status of his health explaining that he had heart blockage issues high blood pressure a malignant tumor which was under treatment and motor problems with his left leg requiring use of a walker petitioner also outlined his financial condition in the memorandum explaining that his only steady income was a monthly dollar_figure social_security payment and that his professional income from law practice was greatly reduced he listed monthly expenses totaling dollar_figure and various outstanding liabilities including credit card debt bank loans and mortgages totaling approximately dollar_figure his outstanding income_tax_liability was not included in the dollar_figure amount petitioner reflected assets exceeding liabilities by an amount less than dollar_figure after considering his tax_liabilities he proposed a plan to refinance his assets in order to make an offer-in- compromise and to delay filing of the nftls which petitioner believed would destroy his credit alternatively he stated that if respondent filed the nftls and pursued collection petitioner would be driven into bankruptcy thereafter respondent by certified mail sent petitioner notices of federal_tax_lien filing and your right to a hearing under sec_6320 dated august and date which is also denominated as a letter along with three notices of federal_tax_lien all of which concerned petitioner’s tax_liability the nftls were filed on date on or about date petitioner timely filed a form request for a collection_due_process_hearing listing the following grounds for his disagreement with respondent’s collection actions appropriateness of collection actions collection alternatives impairment of spouse’s rights amount of tax amount of interest amount of penalty inadequacy of notice due process rights equal protection rights other points to be made at hearing adequacy of appeals rights timeliness of notice of lien and improper filing of lien petitioner’s request for a hearing was assigned to respondent’s appeals officer horace grantham who sent a date letter to petitioner tentatively to schedule an date hearing and requesting petitioner within days to advise of his availability for such hearing by that same letter appeals officer grantham forwarded a form 433-a collection information statement for wage earners and self-employed individuals on which petitioner was to provide information to enable the appeals officer to consider collection alternatives petitioner sent a letter dated date to the appeals officer requesting that the date date be rescheduled to a date after date the appeals officer replied by a date letter rescheduling a hearing for date the hearing was again rescheduled for date and on date petitioner called and requested a further rescheduling to date on date petitioner telephoned appeals officer grantham and indicated that he had suffered an injury and the hearing was finally scheduled for date the hearing was held on date and the following general topics were discussed the appeals process and the then outstanding amount of petitioner’s tax_liability collection alternatives such as offers-in-compromise and installment_payment plans were limited due to the fact that petitioner’s net_worth was sufficient to pay his entire tax_liability the possibility of respondent’s collecting the entire amount of the tax_liability from petitioner’s equity in a retirement account and a possible tax advantage from coordination of levies by respondent on that account petitioner declined any additional discussion of his items of disagreement which he had listed on the form but he reserved the opportunity to detail his disagreement in a subsequent writing petitioner advised that he would consult with his certified_public_accountant c p a to determine what was in his best interest and notify appeals officer grantham by the end of the week appeals officer grantham concluded that petitioner’s net_worth was sufficient to satisfy the outstanding tax_liability mainly due to the dollar_figure equity in a retirement account which was subject_to loans of dollar_figure the day after the hearing appeals officer grantham spoke with revenue_officer mccullough to make arrangements for a possible levy on petitioner’s retirement account on date appeals officer grantham received by facsimile a letter with an attachment from petitioner supplementing the matters discussed at the date hearing in the date facsimile petitioner reiterated his health-related difficulties and he also pointed out that the tax_year involved was so that years of interest had accrued which represented percent of the outstanding balance due petitioner also emphasized that he had a good record as a taxpayer during the past years and that cutting off alternative methods for resolution was not appropriate petitioner advanced mississippi law in support of his position that his wife had a right to occupy the marital domicile and the filing of a lien would impinge on that right and also lessen the value of the realty without providing respondent with additional opportunities to collect petitioner also complained that respondent had appropriated joint tax refunds to satisfy part of his individual tax_liability petitioner also attempted to question whether the sec_6651 addition_to_tax and the sec_6662 penalty were overstated in the date facsimile petitioner also contended that the outstanding amounts of the addition_to_tax and penalty reflected on the nftls exceeded the percent and percent amounts respectively set forth in sec_6651 and sec_6662 and therefore were invalid finally petitioner contended that the hearing did not provide him with either substantive or procedural due process because there are no standards or procedures for conduct of the hearing there is no provision for making a written record of the hearing no burden_of_proof is provided nor is taxpayer informed as to what is grounds for relief the presiding officer at the hearing is employed by the irs an adversary party and therefore cannot be impartial for due process purposes no evidence is required or presented by irs to establish that due process rights have been afforded the hearing is a post-deprivation hearing which does not comply with due process requirements there is no due process requirement for filing the lien taxpayer was not allowed at the hearing to present an offer_in_compromise the provisions of section require that every irs notice that includes an amount of interest required to be paid_by the taxpayer must include a detailed computation of the interest charged this was not done in this case as is demonstrated by the irs’s notices petitioner sent no further communications to appeals officer grantham and accordingly no further information was advanced about any particular collection alternative on date the notice was sent to petitioner and he timely instituted this proceeding on date in essence the notice explained that because a review of petitioner’s assets revealed that he had sufficient equity to pay the tax_liability in full there was no prospect for the consideration of an offer-in- compromise the notice also indicated that petitioner stated that he would consult with his c p a and advise respondent about ways to gain a tax advantage from coordination of levies but petitioner failed to provide this information also reiterated in the notice_of_determination was that petitioner had declined to discuss the issues he raised in his request for a hearing the notice concluded with the determination that the filing of the nftls with the panola county chancery clerk’s office in batesville mississippi for petitioner’s income_tax_liability was sustained in addition to the above notice respondent sent the following letters to petitioner regarding his tax_liability letter cp-14 sent on or about date which normally contains payment history and contact telephone numbers letter cp-501 sent on or about date which contained tax_liability information and contact telephone numbers letters cp-503 sent on or about date and date which contained tax_liability information and contact telephone numbers letters cp-504 sent on or about date date date and date which contained tax_liability information and contact telephone numbers letter sent on or about date by internal revenue_officer beth mccullough advising that if the tax balance due were not paid_by date an nftl would be filed letter sent on date by revenue_officer mccullough notifying of the filing of an nftl for petitioner’s tax_liability discussion petitioner who had practiced law in mississippi for years represents himself in this proceeding where for various reasons he contends there was an abuse_of_discretion in respondent’s filing of an nftl on several occasions petitioner has listed broad contention sec_3 which he believes support his assertion that there has been an abuse_of_discretion petitioner however in this shotgunlike approach has not provided meaningful detail or legal support for his contentions either to respondent or to the court petitioner vigorously pursued respondent’s determination of his income_tax deficiency and he was unsuccessful in this court and in his appeal to the court_of_appeals for the fifth circuit scott v commissioner tcmemo_1997_507 affd 182_f3d_915 5th cir accordingly petitioner may not contest the existence or amount of the underlying tax_liability because he received a notice_of_deficiency and he had a full opportunity to dispute the underlying tax_liability sec_3 the broad contentions include appropriateness of collection actions collection alternatives impairment of spouse’s rights amount of tax amount of interest amount of penalty adequacy of notice due process rights equal protection rights other points to be made at hearing adequacy of appeals rights timeliness of notice of lien and improper filing of lien petitioner’s pleading submissions to respondent and his legal briefs filed with the court are terse and contain broad platitudes without meaningful rationale or support in statutes regulations or case precedent we do not hold petitioner to a higher standard because of his extensive legal career but simply note that he had the ability or capacity to provide the court with legal support if any exists for his allegations or assertions c 114_tc_604 114_tc_176 moreover petitioner would also be barred from litigating a second time his income_tax_liability based on the principles of res_judicata our consideration in this case is therefore limited solely to the question of whether there was an abuse_of_discretion in respondent’s determination to proceed with collection action and in particular to file an nftl where the underlying tax_liability is not at issue the court will review the appeals officer’s determination for abuse_of_discretion sego v commissioner supra in this case petitioner’s tax_liability was assessed in accord with the decision of this court property and rights to property of petitioner become subject_to a lien arising in favor of the united_states at the time of the assessment because petitioner failed to pay the tax_liability after notice_and_demand for payment sec_6321 and sec_6322 the lien is not entitled to priority5 with respect to the claims of certain other creditors of petitioner until an nftl is filed sec_6323 as of date petitioner’s outstanding balance due for his tax_liability including penalties and interest to priority used in this context refers to respondent’s claim or right to payment vis-a-vis other creditors’ claims against petitioner’s property or rights to property that date was dollar_figure at the hearing afforded to petitioner however it was determined that his equity in assets including a retirement account which approximated the amount of the tax_liability exceeded his outstanding income_tax_liability for that reason the appeals officer did not believe there was a prospect for the consideration of an offer-in-compromise although the appeals officer was open to working out a schedule to levy on the retirement account in a manner that would minimize the tax and or penalty burden on retirement account distributions used to pay the outstanding tax_liability many of petitioner’s contentions in support of his argument that there was an abuse_of_discretion have their roots in respondent’s failure to consider and or agree to collection alternatives or to delay in filing an nftl so as to lessen the detrimental effect on petitioner or his wife we proceed to evaluate petitioner’s contentions i whether petitioner was entitled to a hearing prior to respondent’s filing an nftl petitioner has contended that he was not afforded due process because respondent did not provide him with a hearing prior to filing an nftl see 122_tc_184 sec_6320 provides for notification of the filing of an nftl in writing not more than business days after the date of the filing of an nftl the express statutory language does not entitle petitioner to a hearing prior to the filing of the nftl under sec_6320 respondent may file the nftl before notifying petitioner or providing him with a hearing we note however that petitioner did discuss his outstanding liability and the potential for the filing of an nftl with respondent’s collection officer prior to the filing as a general matter the right of the united_states to collect its internal revenue by summary administrative proceedings has long been settled where adequate opportunity is afforded for a later judicial determination of the legal rights summary proceedings to secure prompt performance of pecuniary obligations to the government have been consistently sustained fn ref omitted 283_us_589 see also 472_us_713 the statutes we consider provide for prompt notice after the collection action filing the nftl and for a hearing and judicial review sec_6320 sec_6330 therefore petitioner’s contention that there was a lack of due process must fail petitioner also contended that respondent did not provide him with a timely notice under sec_6320 sent to his last_known_address within business days of the nftl filing but the record reflects that respondent met the time requirement and we note that petitioner unlike the taxpayer in phillips litigated his liability on the merits before a lien arose and in that sense was afforded a prior judicial determination of his legal rights provided petitioner with a hearing in response to his disagreement with the collection action ii whether respondent failed to adopt or employ uniform rules or procedures for the hearing pursuant to sec_6320 and or whether the administrative procedures act applies to the hearings and whether it is respondent’s obligation to record the hearing petitioner makes the vague argument that no uniform rules or procedures existed for the conduct of the administrative hearing and or that he was not apprised of same respondent counters that there were available to petitioner in addition to the above-referenced statutes sec_301_6320-1 et seq proced admin regs and sec_301_6330-1 et seq proced admin regs which provide rules and procedures for the hearing and the related process we agree with respondent and find petitioner’s contention to be without merit or substance petitioner also contends that the provisions of the administrative_procedure_act u s c sec should apply to the sec_6320 hearing respondent has stated in procedural regulations that a hearing under sec_6320 and sec_6330 is not under the formal hearing provisions of the administrative_procedure_act see sec_301_6320-1 q a-d6 proced admin regs sec_301_6330-1 q a-d6 proced admin regs petitioner complained that the hearing was not recorded by respondent but petitioner did not seek nor was he denied the opportunity to record the hearing in 115_tc_35 we emphasized that the hearing process is informal and does not require testimony under oath or certain other formalities petitioner does not raise any other specific or particular aspect of the administrative_procedure_act that should have been applied and in any event he did not say in what manner it would have made a difference in this case if such procedures had been followed accordingly we find no merit in these contentions iii whether respondent was required to provide petitioner with specific information about the rules regulations and or procedures governing hearings and whether there is any limitation on respondent’s use of information gained at the hearing to further subsequent collection of the tax although contending that respondent is required to provide taxpayers with specific information about the rules regulations and or procedures governing hearings petitioner has not cited any statute regulation or case that mandates such a requirement respondent contends that no such requirement exists sec_6331 requires the internal_revenue_service to inform a taxpayer in nontechnical terms of the administrative appeal rights available with respect to a levy similar obligations respecting liens as well as levies are imposed by at the time of petitioner’s hearing this court had decided that taxpayers in certain circumstances have the right to record a sec_6320 hearing 121_tc_8 regulation sec_301_6320-1 q a-a10 and a q a-a7 in that regard petitioner was sent publication with the date letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 publication describes the appeals rights available to taxpayers along with mention of hearing issues provided for in sec_6320 and sec_6330 in addition the appeals officer explained the hearing process to petitioner and encouraged him to provide additional information or issues accordingly there is little for petitioner to complain about in the setting of this case further it has been held that an appeals officer’s failure to provide a taxpayer with a written set of all rules regulations and procedures applying to sec_6320 and sec_6330 hearings was not an abuse_of_discretion see davis v commissioner supra pincite lindsay v commissioner tcmemo_2001_285 see also wylie v commissioner tcmemo_2001_65 with respect to whether respondent can use information obtained at a sec_6320 hearing to advance subsequent collection again petitioner did not provide any statute regulation or precedent that would prevent respondent from doing so respondent contends that he is not so limited but that he was not aware of any such use in this case we agree with respondent that no such limitation has been shown to exist iv whether respondent complied with the notice requirements for the filing of a notice_of_federal_tax_lien and whether the appeals officer was required to provide petitioner with all documents maintained by respondent with respect to him petitioner on brief makes the barebones argument that respondent must comply with notice requirements when filing a lien to make his point petitioner on brief argues that notice of the filing of the lien was not given within five days in that the liens were filed on august sic and the notice was not dated until august sic in response respondent points out that the nftls were actually filed with the county chancery courts on date and the notices sent to petitioner were mailed on august and date the record bears out respondent on this point we again note petitioner’s shotgunlike approach and his propensity to grasp at straws without providing any meaningful support for his position petitioner contends that the internal_revenue_service must provide a taxpayer with documents related to him or her in its file here again this unsupported contention is without specificity or distinction respondent sent numerous notices publications and other materials to petitioner and provided him with summaries certificate of assessments and payments forms with respect to his tax account there is no other we also note that petitioner failed to acknowledge that the notice period i sec_5 business days which even under petitioner’s flawed approach could have explained the difference specific indication by petitioner as to the information or documents he was or was not provided either prior to or during the hearing process the appeals officer used forms to verify the assessments we have held that it was not an abuse_of_discretion for the appeals officer to use forms for purposes of complying with sec_6330 118_tc_162 davis v commissioner supra pincite lindsay v commissioner tcmemo_2001_285 sec_6330 does not require the appeals officer to provide taxpayers with a copy of a document verifying that the requirements of any applicable law or administrative procedure have been met sec_301_6330-1 proced admin regs requires that the appeals officer obtain verification before issuing the determination it does not state that he or she must provide it to the taxpayer further there is no legal requirement that the appeals officer provide a taxpayer with copies of the delegations of authority assessment records or other underlying documents maintained by respondent with respect to a taxpayer’s account nestor v commissioner supra pincite accordingly the appeals officer in this case sufficiently verified the tax assessments and was not required to provide more v whether the penalties and interest assessed against petitioner were excessive petitioner in his brief makes a terse reference to the fact that the interest and penalties are excessive in his date facsimile to appeals officer grantham petitioner indicated that the tax_year was then years old and that the income_tax_liability was only percent of the total whereas the penalties and interest represented percent of the total he also bemoans the fact that the original 25-percent addition_to_tax and 20-percent penalty assessed under sec_6651 and sec_6662 respectively continue to increase in that they are interest sensitive petitioner contends that the percent and percent amounts set forth in the respective statutes are intended to be limitations on the maximum amount of penalty and that the increased amounts are excessive as already discussed petitioner was not entitled to raise the underlying merits of the tax and penalties for because he received a statutory_notice_of_deficiency and litigated the merits of same see sec_6330 petitioner has not shown that the amount of tax penalties or interest are incorrectly computed instead he broadly claims they are it is clear that the addition_to_tax and penalty were assessed in amounts that coincided with the dollar amounts contained in our decision in the deficiency proceeding petitioner is barred from contesting that assessment under the principle of res_judicata as well as sec_6330 continued excessive without providing any statutory regulatory or case precedent in support of his position to the extent that petitioner was entitled to question the amount of the penalties and interest included in the outstanding tax_liability he has not provided sufficient information from which we could conclude that respondent’s assessed amounts are in error vi whether there was compliance by respondent with sec_6631 and sec_6751 sec_6631 and sec_6751 which were enacted as part of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 requires the secretary to include certain information on any notice to a taxpayer of liability for interest or for a penalty sec_6631 and sec_6751 were effective for notices sent to taxpayers after date which date was extended to date by the community renewal tax relief act of publaw_106_554 and c stat 2763a-632 in addition sec_302 and c of the community renewal tax relief act of also provided that the requirements of sec_6631 and sec_6751 would be treated as met if any notice issued after date and before july continued although petitioner is not barred from contesting whether the interest accumulated on the assessment was correctly computed by respondent he has not made that argument see 122_tc_384 petitioner’s argument here is that accumulated interest on the addition_to_tax and penalty causes those amounts to exceed the statutorily prescribed percentages of and percent respectively contained a telephone number at which the taxpayer could request a copy of assessments and payment histories including interest and penalties in this case notices were sent to petitioner with respect to his tax_liability six of those notices were sent prior to the extended date effective date one of the notices sent after date contained telephone numbers and is treated as meeting the requirements of sec_6631 and or a the remaining three notices did not meet the interest computation requirements of sec_6631 the question we must consider is whether respondent’s failure to comply with the sec_6631 computation of interest requirements on of notices has any effect on the validity or effectiveness of the assessment and or the nftls filed by respondent the statute requires that respondent include a computation of the amount of interest on each notice but there is no indication of any consequence or remedy for failure to do so in the context of the review of an administrative act or proceeding this court has utilized the theory of detrimental reliance and considered the rule_of prejudicial error otherwise known as the doctrine_of harmless error see eg nestor v commissioner supra pincite 116_tc_356 affd 293_f3d_740 5th cir the question in such cases usually involves the effect if any that a procedural omission or error would have on the outcome or validity of respondent’s actions generally reviewing courts have disregarded procedural omissions or errors unless there was reliance on and prejudice to the complaining party the court_of_appeals for the first circuit provided guidance suggesting that a balanced approach be used in applying the rule_of prejudicial error as follows be cautious in assuming that the result would be the same if an error procedural or substantive had not occurred and there may be some errors too fundamental to disregard but even in criminal cases involving constitutional error courts may ordinarily conclude that an admitted and fully preserved error was harmless beyond a reasonable doubt agency missteps too may be disregarded where it is clear that a remand would accomplish nothing beyond further expense and delay citations omitted 269_f3d_49 1st cir it has been held that the party seeking judicial review of an agency action bears the burden of demonstrating prejudice from any error 121_fedappx_348 10th cir affg 322_fsupp2d_1229 d n m 169_f3d_21 d c cir in this case respondent failed to compute the amount of interest on three notices sent to petitioner after the extended effective date of sec_6631 and sec_6751 in that regard respondent did include a telephone number that petitioner could have used to obtain the amount of outstanding interest on his tax_liability in addition respondent provided petitioner with statements of the amount of interest outstanding at the time the forms were presented to him petitioner who is an experienced attorney does not contend or allege that he in any manner was prejudiced by respondent’s failure to provide the amount of interest on the notices petitioner has not stated how he may have been prejudiced by the omission of the amount of outstanding interest on the three notices the fact of the matter is that petitioner was well aware of the amount of interest and complained mightily about it in this record there was no prejudice on respondent’s omission of the amount of interest on of the notices sent to petitioner further petitioner has not shown that he was prejudiced by such omissions accordingly we find it unnecessary to consider what type of remedial action if any would be appropriate vii whether respondent’s filing of notices of federal_tax_lien was improper deprivation of property or property rights continuing with his shotgun approach to this proceeding petitioner contends that the fifth_amendment to the united_states constitution provides that no person shall be deprived of life liberty or property without due process of law which is not a term without meaning respondent’s use of statutorily created summary collection provisions has been approved by the courts for many years and found to be constitutional here obviously there is no taking or deprivation of property without due process the administrative_proceeding in which petitioner participated and the litigation in which he now engages are designed to provide petitioner with due process see 647_f2d_591 5th cir moreover petitioner availed himself of the opportunity to litigate the merits of respondent’s determination of the underlying tax_liability and pursued his position on appeal to the court_of_appeals for the fifth circuit it was only after our decision in that case was final and petitioner’s failure to pay that respondent used summary collection methods here again petitioner’s contention is without substance or merit viii whether respondent was entitled to offset tax refunds from joint returns of petitioner and his wife against petitioner’s outstanding individual tax obligation petitioner’s individual tax_liability including interest and penalties was approximately dollar_figure with interest calculated to date respondent offset a total amount of dollar_figure of refunds from petitioner’s and his wife’s joint through federal_income_tax returns petitioner broadly contends that respondent is not entitled to offset joint income_tax refunds against the individual tax of one of the joint filers initially the filing of a joint_return does not per se make the joint filers equal owners of any refund of tax from said return instead each joint filer is apportioned an interest in the overpayment to the extent he or she contributed to the overpayment see 673_f2d_366 in that regard petitioner has not shown that any portion of the overpayments for the years through was attributable to his wife without such information we cannot find that there was any abuse_of_discretion in not adjusting or reversing the offsets conclusion and holding--although petitioner’s filings were sparse and terse we have carefully considered his summary contentions to the extent that we have not addressed any particular aspect of his contentions they are not worthy of further consideration or comment we hold that respondent’s determination to pursue collection by filing notices of federal tax_liens was not an abuse_of_discretion in this case where petitioner has not shown how a compromise of his liability would promote effective tax_administration coupled with his admission that his assets are sufficient to pay the outstanding tax_liability respondent’s refusal to consider alternatives is not an abuse_of_discretion petitioner’s contention in this regard has been that the filing of a lien will affect his credit and ability to sell or transfer assets those reasons do not per se make it unreasonable for respondent to refuse an offer-in- comprise to reflect the foregoing decision will be entered for respondent
